341 S.W.3d 880 (2011)
Joseph PALADINO, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72786.
Missouri Court of Appeals, Western District.
May 31, 2011.
*881 Joseph Paladino, Appellant pro se.
Shelly A. Kintzel, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Joseph Paladino appeals from a decision entered by the Labor and Industrial Relations Commission denying his application for unemployment benefits based upon a finding that Paladino was terminated for misconduct related to his employment. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).